Exhibit 10.1

TERMINATION OF AGREEMENT AND PLAN OF MERGER

This TERMINATION AGREEMENT (this “Agreement”) is made this 30th day of March,
2006 by and among CFCI HOLDINGS, INC., a Virginia corporation (“Parent”), HOLO
ACQUISITION CORP., a Delaware corporation (“Merger Sub”) and CFC INTERNATIONAL,
INC., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent, the Merger Sub and the Company are parties to the Agreement and
Plan of Merger dated as of January 9, 2006 (the “Merger Agreement”); and

WHEREAS, Parent has informed the Company that the financing condition to its
obligation to complete the Merger will not be satisfied;

WHEREAS, the Parties have determined to terminate the Merger Agreement;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Termination. The Merger Agreement is hereby terminated pursuant to
Section 8.01(a) and shall have no further force and effect.

2. Mutual Releases.

(a) In consideration of the undertakings set forth herein, Parent and Merger Sub
finally and forever release and discharge the Company (and its officers,
directors, shareholders, agents and representatives) from and against any and
all legal and equitable claims, demands, actions, suits, damages and expenses of
any and every nature whatsoever arising in any way from the Merger Agreement and
the transactions contemplated thereby.

(b) In consideration of the undertakings set forth herein, the Company finally
and forever releases and discharges Parent and Merger Sub (and their respective
officers, directors, shareholders, agents and representatives) from and against
any and all legal and equitable claims, demands, actions, suits, damages and
expenses of any and every nature whatsoever arising in any way from the Merger
Agreement and the transactions contemplated thereby.

 

-1-



--------------------------------------------------------------------------------

3. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws.

2. Counterparts. This Agreement may be executed in one or more counterparts
(including by telecopy), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

3. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CFCI HOLDINGS, INC.

By:  

/s/ Stephen M. Burns

  Stephen M. Burns   President HOLO ACQUISITION CORP. By:  

/s/ Stephen M. Burns

  Stephen M. Burns   President CFC INTERNATIONAL INC. By:  

/s/ Roger F. Hruby

  Roger F. Hruby   Chairman

 

-3-